 

Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO

SUBSIDIARY GUARANTY

 

This THIRD AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SUBSIDIARY GUARANTY,
dated as of December 5, 2014 (this “Amendment”), is by and among (a) HURCO
COMPANIES, INC. (the “Borrower”), an Indiana corporation, (b) JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”) and as Issuing
Bank (as defined in the Credit Agreement referred to below) and (c) the Lenders
(as defined in the Credit Agreement referred to below) signatory hereto.
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Administrative Agent, certain financial institutions as Lenders and
the Borrower entered into that certain Credit Agreement dated as of December 7,
2012 (as amended, restated and otherwise modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Borrower, the Administrative Agent and the undersigned Lenders wish
to amend the Credit Agreement on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent and the Lenders hereby
agree as follows:

 

§1. Amendment to Credit Agreement. Upon the Amendment Effective Date (as defined
below), the Credit Agreement shall be amended as follows:

 

A.The defined term “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

  

“Maturity Date” means December 7, 2016.

  

B.Section 6.05(a)(ii) of the Credit Agreement is hereby amended by deleting the
reference to the number “$3,000,000” therein and replacing such reference with
the number “$4,000,000”.

 

§2. Amendment to Subsidiary Guaranty. Upon the Amendment Effective Date (as
defined below), the Subsidiary Guaranty shall be amended as follows:

 

A.Section 1 of the Subsidiary Guaranty is hereby amended by adding the following
proviso at the end of the first sentence in such Section:

 

“provided, however, that the definition of “Liabilities” shall not create any
guarantee by any Guarantor of any Excluded Swap Obligations of such Guarantor
for purposes of determining any obligations of any Guarantor.”

 

B.Section 11 of the Subsidiary Guaranty is hereby amended by adding the
following sentence at the end of such Section:

 



“Notwithstanding the foregoing, amounts received from any Guarantor that is not
a Qualified ECP Guarantor shall not be applied to the Liabilities that are
Excluded Swap Obligations.”

 



6

 

 

C.The following new Section 23 is hereby inserted in the Subsidiary Guaranty
that reads as follows:

 

23. Defined Terms. As used in this this Agreement, the following terms have the
meanings specified below:

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

  

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Subsidiary Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 



7

 

 



D.The following new Section 24 is hereby inserted in the Subsidiary Guaranty
that reads as follows:

 

24. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 24 or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 24 shall remain
in full force and effect until payment in full of all Liabilities (other than
contingent indemnity obligations which have not been asserted) and other amounts
payable under this Guaranty and until the Credit Documents are no longer in
effect. Each Qualified ECP Guarantor intends that this Section 24 constitute,
and this Section 24 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

§3. Conditions to Effectiveness. This Amendment shall become effective as of the
date set forth above upon the receipt subject to the satisfaction or waiver by
the Administrative Agent on behalf of the Required Lenders of the following
conditions precedent (the “Amendment Effective Date”):

 

A.the Administrative Agent shall have received a certificate (in form and
substance satisfactory to it), dated the Amendment Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
certifying that the representations and warranties set forth in Section 4 of
this Amendment are true and correct in all respects as of the date of this
Amendment;

 

B.the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower and the Lenders;

 

C.each of the Subsidiary Guarantors shall have executed and delivered a
Reaffirmation of Guaranty in the form of Exhibit A hereto;

 

D.the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
UCC lien searches of the Credit Parties, the organization, existence and good
standing of the Credit Parties, the authorization of this Amendment and any
other legal matters relating to the Credit Parties, this Amendment or the Credit
Agreement (as amended hereby), all in form and substance satisfactory to the
Administrative Agent and its counsel; and

 



8

 

 

E.the Administrative Agent shall have received evidence, satisfactory to the
Administrative Agent, that the Borrower has paid all fees and, to the extent
billed, expenses payable by the Credit Partiers hereunder or under the Credit
Agreement on the Amendment Effective Date.

 

§4. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

 

A. Representations and Warranties. Each of the representations and warranties
contained in Article III of the Credit Agreement and in each other Credit
Document were true and correct in all respects when made, and, after giving
effect to this Amendment, are true and correct in all respects on and as of the
date hereof, except to the extent that such representations and warranties
relate specifically to a prior date, then such representations and warranties
are true and correct in all respects on and as such earlier date.

 

B. Enforceability. The execution and delivery by the Borrower of this Amendment,
and the performance by the Borrower of this Amendment are within the corporate
authority of the Borrower and have been duly authorized by all necessary
corporate proceedings. This Amendment constitutes valid and legally binding
obligations of the Borrower, enforceable against it in accordance with its
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.

 

C. No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Borrower of this Amendment or from the consummation of the transactions
contemplated herein.

 

§5. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Credit
Documents remain unchanged and (b) all of the terms and conditions of the Credit
Agreement and the other Credit Documents are hereby ratified and confirmed and
remain in full force and effect (including, without limitation, with respect to
any guarantees provided thereunder and any security interests granted in any
Collateral in support of the Obligations under or with respect to the Credit
Documents). Nothing herein shall be construed to be an amendment, consent or a
waiver of any requirements of the Borrower, any other Credit Party or of any
other Person under the Credit Agreement and the other Credit Documents except as
expressly set forth herein. Nothing in this Amendment shall be construed to
imply any willingness on the part of any Lender to grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement and the other Credit Documents. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby. For the avoidance of doubt,
this Amendment shall constitute a “Credit Document” under the Credit Agreement
and each other Credit Document.

 

§6. Costs and Expenses. The Borrower hereby affirms its obligation under Section
9.03(a) of the Credit Agreement to reimburse the Administrative Agent for all
reasonable out-of pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

 



9

 

 



§7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

 

§8. Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

§9. Governing Law; Captions. This Amendment shall for all purposes be construed
in accordance with and governed by the laws of the State of Indiana. The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.

 

§10. Release and Waiver. Each Credit Party does hereby release the
Administrative Agent and each of the Lenders and each of their officers,
directors, employees, agents, attorneys, personal representatives, successors,
predecessors and assigns from all manner of actions, cause and causes of action,
suits, deaths, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, whatsoever, in law or in equity, and
particularly, without limiting the generality of the foregoing, in connection
with the Credit Documents and any agreements, documents and instruments relating
to the Credit Documents and the administration of the Credit Documents, all
indebtedness, obligations and liabilities of the Credit Parties to the
Administrative Agent or any Lender and any agreements, documents and instruments
relating to the Credit Documents (collectively, the “Claims”), which any Credit
Party now has against the Administrative Agent or any Lender or ever had, or
which might be asserted by their heirs, executors, administrators,
representatives, agents, successors, or assigns based on any Claims which exist
on or at any time prior to the date of this Amendment. The Credit Parties
expressly acknowledge and agree that they have been advised by counsel in
connection with this Amendment and that they each understand that this Section
10 constitutes a general release of the Administrative Agent and the Lenders and
that they each intend to be fully and legally bound by the same. The Credit
Parties further expressly acknowledge and agree that this general release shall
have full force and effect notwithstanding the occurrence of a breach of the
terms of this Amendment or an Event of Default or Default under the Credit
Agreement.

 

[Signature Pages Follow]

 



10

 



 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 



  Borrower:               HURCO COMPANIES, INC.                      By: /s/
Sonja K. McClelland     Name: Sonja K. McClelland     Title: Vice President,
Secretary,     Treasurer and Chief Financial Officer  

 







 

 

  



  JPMORGAN CHASE BANK, N.A., as     Administrative Agent, Issuing Bank and a
Lender                             By: /s/ Thomas W. Harrison       Name: Thomas
W. Harrison       Title: Senior Vice President/Authorized Officer  



 





 

 

 



EXHIBIT A

 

REAFFIRMATION OF GUARANTY

 

Each of the undersigned acknowledges receipt of a copy of the Third Amendment to
Credit Agreement and Amendment to Subsidiary Guaranty (the “Amendment”) dated as
of December 5, 2014, consents to such amendment and each of the transactions
referenced therein (including without limitation the release and waiver set
forth in Section 10 of the Amendment) and hereby reaffirms its obligations under
the Subsidiary Guaranty dated as of December 7, 2012 (as amended from time to
time) in favor of JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Lenders (as defined in the Amendment).

 



Dated as of December 5, 2014         SUBSIDIARY GUARANTORS:             HURCO
INTERNATIONAL, INC.     By: /s/ Sonja K. McClelland     Name: Sonja K.
McClelland     Title: Secretary and Treasurer             HURCO INTERNATIONAL
HOLDINGS, INC.     By: /s/ Sonja K. McClelland     Name: Sonja K. McClelland    
Title: Secretary and Treasurer             HURCO MIDWEST, LLC     By: /s/ Sonja
K. McClelland     Name: Sonja K. McClelland     Title: Secretary and Treasurer  



  



 

